14‐2657‐ag                                                                                                  
Singh v. Lynch
                                       
                             UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
 
                                         SUMMARY ORDER 
                                                                             
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY ORDER FILED 
ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE 
PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT 
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE 
(WITH THE NOTATION ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT 
ON ANY PARTY NOT REPRESENTED BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 5th  day of November, two thousand fifteen. 
                     
PRESENT:  ROBERT D. SACK, 
                    DENNY CHIN, 
                    CHRISTOPHER F. DRONEY, 
                                                   Circuit Judges.                                         
                                
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
ANUP SINGH,                     
                                                   Petitioner,           
           
                                         v.                                                   14‐2657‐ag   
                                                                                               
LORETTA E. LYNCH, UNITED STATES  
ATTORNEY GENERAL,                                                                              
                                                   Respondent.       *

 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
FOR PETITIONER:                                               H. Raymond Fasano, Youman, Madeo & 
                                                              Fasano, LLP, New York, New York.  
                                                            
*
   Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General Loretta E. Lynch is 
automatically substituted for former Attorney General Eric H. Holder, Jr. 
 
                                                                                                 




 
FOR RESPONDENT:                            Benjamin C. Mizer, Acting Assistant Attorney 
                                           General, Civil Division, Terri J. Scadron, 
                                           Assistant Director, Wendy Benner‐León, Trial 
                                           Attorney, Office of Immigration Litigation, 
                                           United States Department of Justice, 
                                           Washington, D.C. 
 
              UPON DUE CONSIDERATION of this petition for review of a decision 

of the Board of Immigration Appeals (the ʺBIAʺ), IT IS ORDERED, ADJUDGED, AND 

DECREED that the petition for review is hereby DENIED in part and DISMISSED in 

part.  

              Anup Singh, a native and citizen of India, seeks review of a June 26, 2014 

decision of the BIA, dismissing the appeal from the May 9, 2003 and October 4, 2011 

decisions of an Immigration Judge (ʺIJʺ) ordering his removal.  In re Anup Singh, No. 

A040 054 658 (B.I.A. Jun. 26, 2014), dismissing the appeal from No. A040 054 658 

(Immig. Ct. New York City, May 9, 2003, Oct. 4, 2011).  Singh, a lawful permanent 

resident, was convicted of first‐degree attempted sexual abuse.  We assume the partiesʹ 

familiarity with the underlying facts, procedural history of the case, and issues on 

appeal. 

              We review the IJʹs decision, as modified by the BIAʹs decision.  See Xue 

Hong Yang v. U.S. Depʹt of Justice, 426 F.3d 520, 522 (2d Cir. 2005).  We uphold the IJʹs or 

BIAʹs factual findings if they are supported by substantial evidence in the record.  Id.  




                                            ‐ 2 ‐ 
                                                                                              




We review questions of law de novo.  See Richmond v. Holder, 714 F.3d 725, 728 (2d Cir. 

2013).     

              Singh challenges: (1) the BIAʹs reliance on the IJʹs summary of an 

inaudible portion of a tape of a merits hearing held in 2000, rather than a transcript; and 

(2) the BIAʹs affirmance of the IJʹs discretionary denial of a waiver under former § 212(c) 

of the Immigration and Nationality Act (ʺINAʺ), 8 U.S.C. § 1182(c) (1992). 

        A.    The Tape Recording 

              Singh makes two due process claims based on the IJʹs handling of the tape 

recording.  To prevail on a due process claim, Singh must show (1) that he ʺwas denied 

a full and fair opportunity to present [his] claims or that the IJ or BIA otherwise 

deprived [him] of fundamental fairness,ʺ Burger v. Gonzales, 498 F.3d 131, 134 (2d Cir. 

2007) (citation omitted), and (2) ʺcognizable prejudice,ʺ Garcia‐Villeda v. Mukasey, 531 

F.3d 141, 149 (2d Cir. 2008) (citation omitted).   

              First, Singh argues that he was denied due process because the BIA relied 

on the IJʹs summary of testimony, which in turn relied on a remastered compact disc 

that the BIA had previously determined to be defective.  However, Singh has not 

identified any cognizable prejudice flowing from the agencyʹs reliance on the IJʹs 

summary.  See Garcia‐Villeda, 531 F.3d at 149 (ʺParties claiming denial of due process in 

immigration cases must, in order to prevail, allege some cognizable prejudice fairly 

attributable to the challenged process.ʺ (citation omitted)).  He does not argue that the 




                                             ‐ 3 ‐ 
                                                                                                 




IJʹs summary was in any way incorrect or deficient, nor does he explain how any of the 

information missing from the transcript was relevant to the agencyʹs discretionary 

denial of section 212(c) relief.  Thus, his first due process claim fails. 

              Second, Singh argues that his due process rights were violated because the 

BIA failed to address the IJʹs purported misrepresentation that he had consented to the 

use of a summary of the proceedings.  Although the record does not make clear 

whether a hearing was held regarding the IJʹs decision to summarize the inaudible 

testimony ‐‐ and whether the parties in fact consented to this summary ‐‐ Singh claims 

that he lodged an objection to the use of the IJʹs summary.  Even if an objection were 

lodged, as discussed above, Singh fails to show prejudice from the agencyʹs use of the 

IJʹs summary.  Id.  Therefore, Singhʹs second due process claim fails as well.     

       B.     Section 212(c)   

              The BIA specifically rejected the IJʹs determination that Singh was 

ineligible for section 212(c) relief, but affirmed on the IJʹs alternative ground, declining 

to grant a waiver as a matter of discretion.  CAR at 5.  Accordingly, this Court assumes 

Singh is eligible for the waiver, and the only issue left for consideration is the agencyʹs 

discretionary denial of relief. 

              We lack jurisdiction to review a denial of discretionary relief, such as a 

section 212(c) waiver, unless a petitioner raises a constitutional claim or question of law.  

See 8 U.S.C. § 1252(a)(2)(B)(ii), (D); Avendano‐Espejo v. Dep’t of Homeland Sec., 448 F.3d 




                                              ‐ 4 ‐ 
                                                                                                 




503, 505 (2d Cir. 2006) (ʺ[w]e hold that an IJʹs decision to grant or deny a section 212(c) 

waiver of removal constitutes a discretionary decision that we lack jurisdiction to 

review under 8 U.S.C. § 1252(c)(2)(B)(ii) . . . .ʺ).   

               Singh argues that the IJʹs determination that the negative equities 

outweighed the favorable one was based on a contradiction, namely, that the IJ 

discredited affidavits because the affiants lacked knowledge of Singhʹs attempted sexual 

abuse conviction, while elsewhere noting the same affiants testified about their limited 

knowledge of Singhʹs conviction.  Singh is merely quarreling with the weight the IJ gave 

to the affidavits and witnessesʹ testimony does not raise a constitutional issue or 

question of law.  See Avendano‐Espejo, 448 F.3d at 505‐06; see also Blake v. Carbone, 489 

F.3d 88, 98 n.7 (2d Cir. 2007) (ʺPetitionersʹ eligibility for a § 212(c) waiver is a question of 

law, unlike the discretionary and unreviewable decision of whether such a waiver 

ultimately should be granted.ʺ). 

               For the foregoing reasons, the petition for review is DENIED in part and 

DISMISSED in part. 

                                              FOR THE COURT:  

                                              Catherine O=Hagan Wolfe, Clerk 

                




                                                ‐ 5 ‐